EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-7 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to species non-elected without traverse.  Accordingly, claims 1-7 have been cancelled, see Examiner’s Amendment above.
Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Liu et al. (US 10,360,935) discloses: in regard to claim 8, a magnetic recording head (Figure 2), comprising: a first write head (1) comprising a first thermal fly height control element (Figure 8: WDFH1+); a second write head (1) disposed adjacent to the first write head (as shown), the second write head comprising a second thermal fly height control element (WDFH2+), wherein the second write head comprises a first read head (see Figure 10, which shows a combined read/write head structure).
However, Liu et al. does not disclose: in regard to claim 8, a third thermal fly height control element coupled to the first read head; and means for providing power, as 
Claim 16 has similar distinguishing limitations as claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Yang et al. (US 9,607,642) discloses a slider wherein adjustments of a heater cause changes in fly height of the slider, for example, the heater can be adjusted incrementally (e.g., incrementally increasing heater power) to decrease the spacing between the slider and the medium during oscillation of the electrostatic force as part of a procedure to set clearance.
Baumgart et al. (US 2005/0088772) discloses a magnetic recording disk drive wherein a Laser Doppler Vibrometer (LDV) that is external to the disk drive is used for determining the minimum slider-to-disk clearance change from the design flying height of the slider as the applied bias voltages are varied, wherein a bias voltage having a DC component plus an AC component is output from an AC/DC power supply and is applied between the slider body and the disk. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688